82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Alan TAYLOR, Plaintiff--Appellant,v.Larry BUCKNER, Sr., Service Distributing, Incorporated,Defendant--Appellee.Jeffrey Alan TAYLOR, Plaintiff--Appellant,v.R. CRANDALL, (C.O.);  Lieutenant Wilcox, (O.I.C.);  John R.Dewan, Superintendent;  Western Tidewater RegionalJail, Defendants--Appellees.Jeffrey Alan TAYLOR, Plaintiff--Appellant,v.S.R. SMITH, R.N. (at D.M.C.C.);  Alton Baskerville, Warden;Deep Meadow Correctional Center Medical;  DeepMeadow Correctional Center,Defendants--Appellees.Jeffrey Alan TAYLOR, Plaintiff--Appellant,v.Dennis Wayne SPINDLE;  Stafford County;  J.T. Donnelly, Jr.,Captain (Chief Jailor);  R.M. Williams, Sheriff,Defendants--Appellees.
Nos. 95-7864, 95-7865, 95-7866, 95-7867.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  April 16, 1996.

E.D.Va.
DISMISSED.
Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Raymond A. Jackson, District Judge.  (CA-95-395-2, CA-95-397-2, CA-95-398-2, CA-95-399-2)
Jeffrey Alan Taylor, Appellant Pro Se.
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jeffrey Alan Taylor appeals from district court orders refusing to modify orders imposing partial filing fees.   Although the orders are appropriately before us, see Roberts v. United States, 339 U.S. 844, 845 (1950) (orders denying in forma pauperis status immediately appealable), we find the appeals meritless.   We, therefore, deny in forma pauperis status and dismiss the appeals.


2
The district court assessed partial filing fees in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).   The fees imposed in each case were less than the twenty percent of account deposits allowed by local rule.   E.D. Va.  R. 28(C)(4).   The fees were, therefore, appropriate.   Taylor did not pay the fees and objected to the amounts, citing his personal hygiene spending needs and his several federal lawsuits as bases for lowering the fees.   The district court did not abuse its discretion in finding the cited bases inadequate to necessitate modification.  See Nasim v. Warden, Md. House of Correction, 64 F.3d 951, 954 n. 3 (4th Cir.1995).


3
We deny informa pauperis status and dismiss the appeals.   We also deny Taylor's motions for appointment of counsel and to remand the case.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.